Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:         
Regarding claims 12 and 13, Manley (US 3,972,808) and Etkin (US 4,213,852)  both disclose air classification of materials into a fine strteam and a coarse stream. (See col. 1, lines 11-26 of Manley, and col. 1, line 35 to col. 2, line 55 of Etkin.) Manley and Etkin both disclose that the minerals may be separated by the air separation technique. (See col. 1, lines 18-21 and col. 4, lines 33-40 of Etkin; and col. 1, lines 11-14 and col. 3, lines 29-33 of Manley.) However there is no teaching, disclosure or suggestion in either Manley or Etkin to provide polyhalite as the mineral to be separated and to provide at least 90% by mass of the fine component as having a maximum diameter less than 400 µm and to provide polyhalite having a density in the range  from 2.6 g/cm3  to  3.0 g/cm3   Nor would there be any motivation from the prior art to modify the process of either Manley or Etkin to provide polyhalite as the mineral to be separated and to provide at least 90% by mass of the fine component as having a maximum diameter less than 400 µm and to provide polyhalite having a density in the range  from 2.6 g/cm3  to  3.0 g/cm3 .  Applicant’s specification discloses in the first sentence on page 4 that preferably at least 90% by mass of the fine components has a maximum diameter less than 400 µm and on page 9, third full paragraph that it has been found that the use of an air classifier for classifying polyhalite is especially efficient, and that one reason for this is believed to be the relatively low density of polyhalite compared to typical other ores. Accordingly claims 12 and 13 are not rejected over either Manley or Etkin et al.
Regarding claims 1-8, 10 and 11, Manley (US 3,972,808) and Etkin (US 4,213,852)  both disclose air classification of materials into a fine stream and a coarse stream. (See col. 1, lines 11-26 of Manley, and col. 1, line 35 to col. 2, line 55 of Etkin.) Manley and Etkin both disclose that the minerals may be separated by the air separation technique. (See col. 1, lines 18-21 and col. 4, lines 33-40 of Etkin; and col. 1, lines 11-14 and col. 3, lines 29-33 of Manley.)      Farnworth et al ‘805 (US 2017/0305805) discloses a method for pelletizing an evaporite mineral. (See the Abstract and Paragraph [0042].) There is no teaching, disclosure or suggestion in Manley, Etkin or Farnworth et al ‘805 to provide an evaporite as the mineral to be separated in the process of either Manley or Etkin and to then pelletize at least part of the fine component according to the process of Farnworth et al ‘805. Nor would there be any motivation from the prior art to do so. Applicant’s specification discloses the various difficulties encountered in pelletizing an evaporite material in the first three paragraphs on page 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736